Citation Nr: 1241565	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  99-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 25, 2005, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

The detailed procedural history of this case was set forth in decisions of the Board of Veterans' Appeals (Board) in March 2010 and September 2011.  In summary, an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, granted service connection cervical spine degenerative disc disease (DDD) and for thoracolumbar DDD, with each assigned initial 20 percent ratings, all effective October 23, 2002 (date of receipt of a private attorney's letter as the claim).  VA Form 9 in September 2006 perfected that appeal, and in which the Veteran requested a travel Board hearing, which was clarified in October 2006 to be a request for a videoconference.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

A July 2009 rating decision granted an increase in the 20 percent rating for thoracolumbar DDD to 40 percent, effective March 6, 2009 (date of VA examination); granted both a TDIU rating and established basic eligibility to Dependents' Educational Assistance, both from March 6, 2009.  The Veteran's attorney's letter in October 2009 disagreed with March 6, 2009, effective date for the TDIU rating (alleging unemployability since at least 2002).   

A hearing that was scheduled in November 2009 as to the increased rating claims (addressed in the August 2005 RO decision) but in October 2009 the Veteran's attorney withdrew that hearing request.  

The March 2010 Board decision denied initial ratings in excess of 10 percent for Osgood-Schlatter's disease of each knee; in excess of 20 percent for cervical spine DDD; in excess of 20 percent for thoracolumbar DDD, prior to March 6, 2009, and to a rating in excess with 40 percent thereafter.  The claim for effective date prior to March 6, 2009, for a TDIU rating was remanded for the RO to issue an SOC addressing that matter.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The March 2010 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court) which entered an April 2001 Order dismissing the appeal except as to that part of the March 2010 Board decision which denied an initial rating in excess of 20 percent for thoracolumbar DDD, prior to March 6, 2009.  That matter was remanded to the Board. 

Following a March 2010 Statement of the Case (SOC) as to the effective date for a TDIU rating, that appeal was perfected a May 2010 VA Form 9, in which a videoconference hearing was requested.  

In February 2010 the RO notified Veteran and his attorney that a teleconference hearing was scheduled for March 17, 2011.  A January 2011 deferred rating action stated that there had been a request for a DRO hearing and a Board videoconference.  The Veteran and his attorney were to be contacted to determine if a DRO hearing was still desired.  

A September 2011 Board decision denied an initial rating in excess of 20 percent for thoracolumbar DDD but granted a rating of no more than 40 percent for that disorder from May 25, 2005.  As to an earlier effective date for a TDIU rating, it was noted that in March 2010 the Veteran's attorney requested an Informal Hearing Conference with a Decision Review Officer (DRO) but that the May 2010 VA Form 9 requested a Board videoconference.  

The September 2011 Board decision further noted that a March 17, 2011, Informal Conference Report indicated that discussions with the Veteran's attorney included why the Board had denied an earlier effective date for a TDIU rating and had not found reason to forward the case for extraschedular TDIU consideration.  This was erroneous inasmuch as the Board had not denied an earlier effective date for a TDIU rating.  Also, one point made was that the Veteran's fibromyalgia (for which he is not service-connected) was a key factor in his inability to work prior to the worsening of his service-connected back condition which had allowed the RO to grant a TDIU rating.  It was further reported that the Veteran's attorney had stated that the Veteran did not have fibromyalgia and he requested a VA examination to verify this (although this was addressed in a November 2006 private physician's examination report and in a VA fibromyalgia examination in March 2004).  When it was pointed out that a claim for fibromyalgia had been filed, the attorney responded the claim had been withdrawn.  However, it was pointed out to the attorney that the claim had not been withdrawn; rather, it was denied in the March 2010 Board decision.  It was stated that a duty to assist letter would be issued.  Such a duty to assist letter, under the Veterans Claims Assistance Act of 2000 (VCAA), was issued in May 2001 addressing the issue of an earlier effective date for a TDIU rating.  

The September 2011 Board decision observed, in remanding the TDIU effective date claim that (1) the Veteran's attorney had submitted additional evidence in July 2011, consisting of a June 2011 report from a registered nurse, without waiver of initial RO consideration of that evidence; and (2) it was unclear whether the Veteran and his attorney were ever scheduled for a videoconference as requested in the VA Form 9 and, if they were, whether or not it was conducted.  Accordingly, this matter was to be clarified.  

Thereafter, an October 2011 supplemental SOC (SSOC) indicated that the Veteran presented evidence and testimony at the personal hearing on March 17, 2011.  However, it is clear from the record that what occurred on March 17, 2011, was a telephone conference with the Veteran's attorney, and that the Veteran did not participate, did not provide testimony, and did not submit evidence.  

An April 2012 rating decision effectuated the Board's grant of 40 percent for thoracolumbar DDD, effective May 25, 2005 (date of VA examination).  Since this increased the combined disability rating from 50 percent to 60 percent as of that date, earlier effective dates for a TDIU rating and for basic eligibility to Dependents' Educational Assistance, were made effective May 25, 2005.  

After a June 2012 SSOC, an August 2012 statement from the Veteran's attorney withdrew the request for a Board videoconference as to the claim for an earlier TDIU effective date.  

The case has now been returned to the Board. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: (1) DDD of the thoracolumbar spine, rated 20 percent since October 23, 2002, and 40 percent from May 25, 2005; (2) DDD of the cervical spine, rated 20 percent from October 23, 2002; (3) Osgood-Schlattter's disease of the right knee, rated 10 percent from April 23, 1996; and (4) Osgood-Schlattter's disease of the left knee, rated 10 percent from April 23, 1996.  The combined disability ratings have been:  20 percent from April 23, 1996; 50 percent from October 23, 2002; and 60 percent from May 25, 2005. 

2.  The Veteran has 12 years of education, work experience as an electronics mechanic and he last worked on a full-time basis, by his report in August 2002 and as reported by his last employer on October 10, 2002, as an electronics mechanic.  

3.  The Veteran's claim for a TDIU rating was received on October 23, 2002.  

4.   Prior to May 25, 2005, the Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 25, 2005, for a TDIU rating are not met and referral of the case for extraschedular TDIU consideration is not warranted.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.340, 3.341, 4.16, 4.19 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA and implementing regulations VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This appeal arises from the filing of a Notice of Disagreement (NOD) in with the effective date of a grant of a TDIU rating.  Once such a benefit (the TIDU rating) is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the Veteran was provided with appropriate VCAA notice by RO letter May 2010, following the Board's 2010 remand of that issue.  This notice included information as to how to substantiate a TDIU claim, namely, evidence of the inability to obtain or maintain a substantially gainful occupation due to service-connected disability.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  The notice also included information as to how the VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And all this was prior to readjudication of the claim in the October 2001 and June 2012 Supplemental SOCs (SSOCs).  Any error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 


Duty to Assist

 VA has associated with the claims file the Veteran's service treatment records (STRs), VA outpatient treatment (VAOPT) records, and private clinical records.  He declined to testify in support of his claim.  

The Veteran was afforded him VA examinations with respect to various claims in the past, several of these addressed the matter of the occupational impact of his disabilities.  The reports of these examinations show that the examinations were thorough in scope and in depth and that the findings are supported by the VAOPTs.  Moreover, the adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

Also, the Veteran's records associated with his award of Social Security Administration (SSA) disability benefits are on file.  

The Veteran and his attorney have not identified any additionally available evidence for consideration in the appeal.  As there is no indication that the Veteran or his attorney were or are unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to notify and to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA joint examination in July 1996 the Veteran reported that he began working in 1987 and has been able to continue without any loss of time, although he had taken some sick days.  The examiner concluded that the Veteran's condition of the enlarged tibial tubercles of his knees made it difficult for him to kneel on his knees but had permitted him to complete his tour of duty on full duty and allowed him to work daily at a job that requires long periods of standing and some kneeling.  While it was reported that he walked with a limp, on VA examination in June 1998 it was recorded that he had a normal gait.  

In a June 1998 statement the Veteran reported missing 2 or more weeks of work yearly due to his knees.  

In June 1998 Dr. G. J. F. reported that he had seen the Veteran on numerous occasions for pain and discomfort which worsened with walking, standing, crawling, and climbing.  He had missed time from work due to this.  

In September 1998 the Veteran reported one month earlier he had requested his employer to move him from another job sitting at a bench.  This was because his current job required kneeling, crawling, and climbing which were too painful for him to perform.  His knees were still giving him trouble due to the long periods of sitting and that he had to stand and stretch, but his knees still caused him pain. 

On VA examination in April 1999 it was reported that the Veteran gait was normal.  An MRI of the knees found that the anterior and posterior cruciate ligaments of both knees were intact with no evidence of a left knee menisceal tear but a small horizontal tear of the posterior horn of the right knee medial meniscus, although the right knee lateral meniscus was intact.  

Treatment records of Dr. W. P. B. of 1999 and 2000 show treatment of the Veteran for multiple nonservice-connected conditions.  In February 1999 he reported having extreme difficulty stooping and climbing stairs, and even had pain at rest.  He had no relief with Naprosyn.  He wanted a statement written to VA.  In February 1999 Dr. W. P. B., III, stated on a prescription form that due to the MRI finding of the right medial meniscus tear, the Veteran was referred for a work capacity evaluation.  

Dr. G. J. F. reported in July 2002 that the Veteran was treated for a combination of Osgood-Schlatter's disease, DJD, and more recently fibromyalgia.  He had been tried on a combination of anti-inflammatory medicines, including Naprosyn and Motrin, after which salicylates and even physical therapy with exercises at home had not provided any real improvement.  He had not been hospitalized.  It appeared that he also more recently, in hindsight, had been having problems with fibromyalgia.  Due to his knee pain he was having more symptoms of pain in his neck and back.  There was some point tenderness in the cervical trapezius area as well as the lumbar area.  His symptoms included problems sitting for prolonged periods, and difficulty seating in and arising from a chair.  He also had pain in the neck and back when working on his electronic equipment at home.  He was unable to do any kind of exercise, e.g., on a treadmill or walking, due to knee pain.  Thus, his activities at work, which included working on electronic equipment, walking at work, and sitting for prolonged periods, were things he was really unable to do.  It was felt that his medical condition had worsened and required more medication, but still left him with more discomfort and decreased motion.  He was not expected to have any significant recovery and it was felt that he was unable to perform his duties.  His restrictions included ambulating more than several 100 feet, sitting for prolonged periods of time, over 30 - 40 minutes, as well as squatting or lifting and reaching over his head.  It was felt that the combination of his knee disabilities and fibromyalgia precluded him from any gainful employment. 

Private MRIs of the Veteran's cervical and thoracic spinal segments in June 2003 revealed his cervical vertebrae were normal in height and alignment and without fracture or subluxation.  There were some degenerative changes at C4-5, C5-6, and C6-7, with osteophyte formation.  There was a trace amount of disc bulging at C5-6 and diffuse disc bulging at C6-7 which was slightly symmetric to the right.  There were no fractures or dislocations of the thoracic spine but there were small osteophytes about the mid and lower thoracic vertebrae, at multiple levels.  The impressions were degenerative changes on the left at C4-5 and bilaterally at C5-6 and C6-7, resulting in neural foraminal stenosis, and mild degenerative changes of the thoracic spine without evidence of significant central canal or neural foraminal stenosis. 

In January 2004 the Veteran was awarded SSA disability benefits.  The decision of an Administrative Law Judge reflects that the Veteran had DDD and DJD of the cervical and thoracic spinal segments, Osgood-Schlatter's disease, and fibromyalgia with multiple trigger points verified by repeated examinations and constant debilitating pain.  A vocational expert had testified that a person of the Veteran's age, educational, and vocational background with his disabilities could find no jobs available which he could perform.  

Records associated with the Veteran's award of SSA benefits show that he complained of pain in multiple areas, including his hands, pain from fibromyalgia, and being nervous.  He also reported that the illnesses that limited his ability to work were fibromyalgia and chronic knee pain.  He had become unable to work in August 2002.  He further related that his work ability was severely limited due to pain, poor endurance, and decreased attention and concentration.  

Records associate with the Veteran's award of SSA benefits show that Dr. G. J. F. reported in November 2002 that on disability evaluation the Veteran had worsening fibromyalgia as well as chronic knee pain due to Osgood-Schlatter's disease.  He had pain in multiple areas, including the knees and back.  He had some swelling of both knees but had normal strength of all extremities.  There was no atrophy noted. Dating back to June 2002 he had pain in multiple areas that did not all fit in with his chronic knee pain.  These symptoms had been going on long before June.  Dr. E. S. reported in November 2003 that the Veteran had persistent complaints of neck pain and back pain with radiation to the upper and lower extremities, along with stiffness and diffuse myalgia and arthralgia.  An EMG had revealed early bilateral carpal tunnel syndrome. 

Also, Dr. T. F. D. reported in December 2003 that the Veteran had full cervical flexion, with extension to 35 degrees, right lateral rotation to 30 degrees, left lateral rotation to 40 degrees, and lateral flexion to 15 degrees, bilaterally.  Lumbar flexion was to 60 degrees and extension was to 15 degrees (motion of the lumbar spine in other planes was not reported).  There was full extension of each knee, to zero degrees, and flexion was to 115 degrees on the right and to 110 degrees on the left.  There was crepitus in each knee and moderate tenderness at both tibial tuberosities, which were enlarged, particularly on the right.  Neurologically, he had decreased endurance of the upper and lower extremities.  He was unable to walk on his heels or his toes due to spinal and lower extremity pain.  Reflexes were 1/4 and the toes of both feet were down-going.  The clinical impressions were severe diffuse fibromyalgia with multiple upper and lower extremity generalized "enthesitis," sleep disturbance secondary to chronic pain syndrome, and adjustment disorder with mixed emotional features secondary to chronic pain syndrome. 

On VA fibromyalgia examination in March 2004 the Veteran now complained of pain "all over."  He reported that significant pain all over began 7 years ago, and fibromyalgia was diagnosed 3 years ago, which had been confirmed by 2 rheumatologists.  As to his knees, he did not wear a brace.  He now used a cane, and sometimes two canes.  He was bothered by his back, neck, and shoulders and other areas.  As to fibromyalgia, he had symptoms thereof, including fatigue, sleep disturbance, stiffness, and paresthesias.  He had been told that he had 2 pinched nerves.  He also had irritable bowel symptoms and very mild depression, and was also being treated for anxiety.  He was bothered both above and below the waist, in that he had symptoms in his shoulders, arms, neck, mid and low back, as well as in his legs, and his knees bothered him very much. 

It was noted that activity and changes in weather bothered the Veteran.  He had been on SSA disability benefits for the past 2 years, having been declared totally disabled.  He had difficulty performing the activities of daily living.  He had not worked in 2 years.  On physical examination he reported having trigger points all over his body and being weak all over.  He still specifically complained of pain in his knees.  He walked with an antalgic gait with a cane held in his right hand.  He gait was very slow and he was slow in his movements.  There was no effusion of either knee.  There was a slight prominence of the tibial tubercle on the right but none on the left.  Active motion in each knee was from zero degrees of extension to 60 degrees of flexion, at which point he reported having significant pain.  He could flex each knee to 70 degrees but stopped at that point due to pain.  The examiner noted that the Veteran reported that greater degrees of motion had been obtained on examinations in 1998 and 1999 because those examiners had pushed on his knees, which he specifically asked the current examiner not to do (and, so, it was not).  X-rays of the knees appeared normal, with a slightly increased prominence of the right tibial tubercle, not more than mild, and greater than on the left.  The diagnoses were fibromyalgia, by history; cervical and thoracic DDD by history and MRI, and a tear of one meniscus of one knee by MRI. 

The examiner opined that the Veteran's fibromyalgia was separate and distinct from and not connected with his Osgood-Schlatter's disease.  Each could cause problems in the lower extremities.  The examiner felt that at the current time the fibromyalgia symptoms were more significant, and that at the present time the Osgood-Schlatter's disease did not cause significant functional limitation or limitation of motion or weakened movement, or excess fatigability or incoordination.  He was experiencing very little symptomatology associated with the torn right medial meniscus and this tear was not a manifestation of Osgood-Schlatter's disease.  It was felt that the symptoms of fibromyalgia, as pertaining to each knee, were separate and distinct from the symptoms of the Osgood-Schlatter's disease. 

In a May 2004 addendum to the March 2004 VA examination it was reported that active range of motion of the left knee was from zero degrees of extension to 80 degrees of flexion and that active range of motion of the right knee was from zero degrees of extension to 85 degrees of flexion.  The Veteran had resisted further flexion, complaining of pain.  He was consistent at this degree of motion.  There was no evidence of instability of the knee and specifically there was no laxity of the collateral ligaments.  Testing of anterior cruciate laxity was negative.  As to how much of the severity was caused by the Osgood-Schlatter's disease, the Veteran stated that most of his pain around the knee "was in the knee pains" and he believed it was due to fibromyalgia rather than the Osgood-Schlatter's disease.  The examiner felt that the Osgood-Schlatter's disease would not prevent the Veteran from average employment.  The fibromyalgia would make him available only for sedentary-type duty.  The examiner noted that the Veteran's claim files had been reviewed.  In a June 2004 addendum, the examiner stated that the Veteran's passive range of motion of the knees was the same as his active range of motion. 

Dr. T. F. D. reported in April 2004 that the Veteran had restricted range of motion with full extension in each knee but with flexion limited to 115 degrees in the right knee and to 110 degrees in the left.  He had crepitus in both knees.  It was not believed that he had any significant degenerative arthritis.  His pain and limitation of motion was mainly due to muscle insertional pain, such as an enthesitis. 

In a May 18, 2005, statement Dr. E. S. reported having treated the Veteran since February 2003.  His diagnoses included Osgood-Schlatter's disease, DJD of the knees, DDD and DJD of the cervical and thoracic spinal segments, and fibromyalgia, and Gulf War syndrome.  He had chronic ongoing complaints of pain, spasm, and stiffness of the neck, back, and upper and lower extremities.  He also had difficulty ambulating.  This required daily medication for symptomatic relief.  His chronic knee pain due to Osgood-Schlatter's disease, and DJD of the knees certainly aggravated his other co-morbidities and would require further evaluation and treatment. 

On VA spinal examination on May 25, 2005, the Veteran's claim file was reviewed.  He reported that his neck and back had bothered him for the past 8 years.  He also had multiple complaints due to fibromyalgia.  He had a difficult time separating the pain that he might have in his neck and back from fibromyalgia and from other causes.  His neck pain was at the base of the neck and was present all of the time, especially on turning his head to the left or right, and on flexion.  He had pain in the upper and lower back.  Each of the pains was described as aching and present constantly but could be exacerbated by movements.  There were no true flare-ups, although he reported that his neck and back pain were each somewhat worse in cold and damp weather, and each was relieved somewhat by rest.  There were no associated bowel or bladder complaints which he believed were secondary to his back.  He used a cane and reported that he used it because of his knees.  However, he reported that using the cane bothered his neck and back.  He leaned to one side and walked irregularly.  Walking bothered both his neck and his back.  He reported that an MRI of his neck and back had revealed arthritis and pinched nerves.  He reported that as to his activities of daily living, he did some shopping, cooking, and other light tasks. He did not do anything strenuous. 

The impressions were multi-level DDD of the cervical, thoracic, and lumbar spinal segments.  It was noted that there were no true flare-ups and that several motions were repeated without change, so, there was no clinical evidence of reduced range of motion or function with repetition.  It was not as likely as not that the Veteran's spinal DDD had been cause by Osgood-Schlatter's disease but it was at least as likely as not that the spinal DDD was aggravated by his gait which was abnormal, and at least in part because of the Osgood-Schlatter's disease. 

In a July 2005 addendum it was stated (in response to the question of the degree of aggravation of the spinal DDD) that the majority of the Veteran's limitation of motion of the cervical and lumbar spine was due to nonservice-connected DDD and nonservice-connected fibromyalgia, based on the fact that the Osgood-Schlatter's disease was bilateral, without X-ray abnormality, and generally did not have a significant effect on gait at the Veteran's age.  It was not believed to be medically possible to provide a numerical value to the additional limitation of motion cause by the exacerbation by gait abnormality due to Osgood-Schlatter's disease or to provide a numerical value for the range of motion of the cervical and lumbar spine without aggravation by the Veteran's altered gait from the Osgood-Schlatter's disease.  This was based in part on the fact that the Veteran did walk every day and his altered gait, as an entity, existed and could not be separated from the condition his back and neck would be in without the altered gait.  It was stated that the majority of the Veteran's cervical and lumbar limitation of motion was secondary to his nonservice-connected fibromyalgia and his [then] nonservice-connected DDD.  

On VA examination of the Veteran's knees in October 2006 the Veteran's claim file was reviewed.  It was noted that the Veteran had developed fibromyalgia and that with time his knees had become more painful and weak.  His course was one of progressive worsening.  He took non-steroidal anti- inflammatory medication and took Mobic twice daily.  He had not been hospitalized or had surgery. He used one cane for walking, frequently but intermittently.  On physical examination there was no evidence of abnormal weight-bearing.  

On VA spinal examination on November 14, 2006, the Veteran's claim files were reviewed.  It was reported that he had urinary frequency but no fecal incontinence.  He had leg or foot weakness and had had unsteadiness and falls.  The etiology of these symptoms was not unrelated to his claimed spinal disability. 

In a November 4, 2006, statement Dr. C. N. B. reported that he had reviewed the Veteran's records and had examined the Veteran.  The Veteran had marked limitation of motion due to pain in several joints.  On examination he had normal sensation.  He had a slow, antalgic gait and needed a cane due to instability.  Dr. C. N. B. reported his current examination of the Veteran was consistent with examinations done by other physicians in May 2005 and 2003.  A higher rating was warranted for the lumbar spine disorder due to loss of reflexes, pain, weakness, and abnormal gait. He should also have a higher rating for his knees because of bilateral crepitus, clicking, need for a cane, and pain.  It was felt that the Veteran did not have fibromyalgia, as Dr. C. N. B. did not find any trigger points and the Veteran's spine imaging explained many of his current symptoms.  It was clear that the Veteran had a serious problem with his spine and knees and had been unable to work since 2002.  He had been assigned SSA disability benefits and federal retirement disability due to his medical problems.  It was opined that due to the constellation of his physical problems and his pain syndrome that he was not able to be gainfully employed because he could not sit, stand, lift, stoop, bend or ride in a car for any extended periods of time. 

In VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability, dated and received in October 2007 the Veteran reported that he had become too disabled to work and had last worked full-time in August 2002.  He had left that employment because of disability and expected to receive disability retirement benefit.  He had 4 years of high school education and training as a missile mechanic.  

Records from the Office of Personnel Management (OPM) received in June 2008 include VA form 21-4192, Employment Information, which reflects that the Veteran was employed as an electronics mechanic with the Tobyhanna Army Depot from April 1987 until he retired due to disability in October 2002.  The amount of time that he had lost from work in the preceding 12 months due to disability was unknown.  

On VA examination in March 2009 of the Veteran's knees it was reported that fibromyalgia had been diagnosed in the past.  He did not work and reported that he believed that if he did not have problems other than with his knees, he would still not be able to work.  He was able to leave his house on some days and on good days he was able to go grocery shopping.  He was able to drive a car at times.  He walked with an antalgic gait, even when using a cane. 

On VA spinal examination in March 2009 it was reported that the Veteran had been diagnosed in the past as having fibromyalgia.  He stated that he did not work primarily because of his neck disability.  The examiner noted that the Veteran could not work, in part, because of his neck and back.  

In a June 2011 statement A. C., a registered nurse, reported that she had reviewed the Veteran's claims folder.  After reviewing, and relating some of the findings of VA examinations in May 2005, November 2006, March 2009 and that of the examination of Dr. C. B., it was reported that the Veteran's spinal range of motion had remained fairly consistent since his May 2005 VA examination, up to his March 2009 VA examination.  

It was concluded that the Veteran had had several spinal examinations, resulting in similar clinical presentations, to include minimal variations of his range of motion.  His condition at the time of his increased spine rating from 20 percent to 40 percent, effective March 6, 2009, was very similar to his clinical presentation during his May 25, 2006, spinal examination.  His thoracolumbar flexion was measured as 0 - 38 degrees during both the May 2005 VA examination and the March 2009 VA examination.  Therefore, it was opined that the Veteran's cervical and thoracolumbar spine conditions met the 40 percent schedular rating as early as May 2005.  

TDIU Rating

Without regard to impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

38 C.F.R. § 4.16(b) provides that it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the VA Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), and in such cases, the rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

Unemployability associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  Age, as such, is a factor only in evaluations of disability not resulting from service, i.e., for the purposes of VA pension benefits.  38 C.F.R. § 4.19 (2011).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

Effective Date

Generally, the law and regulations governing effective dates for claims for increased ratings also governs claims for a TDIU rating.  The earliest date possible for a TDIU rating is one year prior to receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date; otherwise, date of receipt of claim.")). 

Whether reasonably raised by the record or expressly a TDIU claim is not a separate claim but arise either as part of a claim for service connection for a disability or, if service connection has already been granted, as part of claim for an increased rating for the service-connected disorder.  The distinction between the two types of claims (for service connection or increased rating) is important for purposes of assigning an effective date inasmuch as different statutory and regulatory provisions apply for these two types of claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Generally for a service connection claim, the effective date can be no earlier than the date of claim.  38 U.S.C. § 5110(a)(the effective date is fixed in accordance with the facts found, but no be earlier than the date of receipt of the claim) and 38 C.F.R. § 3.400(b)(2)(i).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

Whereas, an effective date for an increased rating claim may date back as much as one year before the date of the claim for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997) (stating that § 3.400(o)(2) applies when the increase in disability precedes claim, if that claim is received within one year after increase, otherwise general rule in § 3.400(o)(1) applies).  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

In Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) it was held that when a TDIU rating is awarded based upon an increase in an already service-connected disorder, the TDIU effective date can pre-date the time when the veteran first met the schedular rating criteria in 38 C.F.R. § 4.16(a) because a TDIU rating requires meeting both the schedular rating criteria and individual unemployability.  Thus, if it can be ascertained that either or both criteria in § 4.16(a) were met "during the one year prior to receipt of the [TDIU] claim, then the 'increase in disability' requirement of 38 U.S.C.A. § 5110(b)(2) is satisfied."  

"[A] claimant awarded TDIU based on an already service-connected condition, which later renders him unable to secure or follow a substantially gainful occupation, is entitled to consideration of an effective date pursuant to section 5110(b)(2). [] Hence, the Board is required to search the record to determine whether it is factually ascertainable that in the one year prior to the application there was an increase in disability. [] As set forth above, an increase in disability can be demonstrated through satisfaction of either or both criteria of § 4.16(a)."  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (citing Norris, 12 Vet. App. at 421-22 (evidence of unemployability due to a 70 percent disability rating reasonably raised TDIU claim) and Scott v. Brown, 7 Vet. App. 184, 189 (1994) (approving Board's consideration of "all the evidence of record" for the year preceding the claim to ascertain whether disability increased in severity)). 

Analysis

The Veteran's service-connected disabilities are: (1) DDD of the thoracolumbar spine, rated 20 percent since October 23, 2002, and 40 percent from May 25, 2005; (2) DDD of the cervical spine, rated 20 percent from October 23, 2002; (3) Osgood-Schlattter's disease of the right knee, rated 10 percent from April 23, 1996; and (4) Osgood-Schlattter's disease of the left knee, rated 10 percent from April 23, 1996.  These resulted in a combined disability rating of 20 percent from April 23, 1996; 50 percent from October 23, 2002; and 60 percent from May 25, 2005.  See generally 38 C.F.R. §§ 4.25 and 4.26 (the latter provides for calculating the bilateral factor).  

In determining whether the Veteran meets the schedular criteria for a TDIU rating, 38 C.F.R. § 4.16(a) provides, in pertinent part, that for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic and cardiovascular.  Here, the frostbite of the feet affects both lower extremities, have a common etiology, and affect the same bodily system.  So, the combined 60 percent rating for these disorder (his only service-connected disabilities) met the TDIU criteria of 38 C.F.R. § 4.16(a) only as of May 25, 2005.  

From October 23, 2002, until May 25, 2005, the combined disability rating was only 50 percent, and prior thereto it was only 20 percent.  Even considering the provisions within 38 C.F.R. § 4.16(a) that allow for multiple service-connected disabilities to be considered a single disability for the purpose of meeting either the 60 percent or the 40 percent requirements of 38 C.F.R. § 4.16(a), the Veteran still did not meet the schedular criteria for a TDIU rating prior to May 25, 2005.  This is because the two disabilities of the knees would, using the bilateral factor, combine to 20 percent and when this is combined, sequentially under 38 C.F.R. § 4.25 with the 20 percent ratings for the disabilities of the cervical and the thoracolumbar spinal segments, the overall combined disability rating was only 50 percent.  This does not meet the criteria of a single service-connected disability rated 60 percent or multiple service-connected disabilities with one rated at least 40 percent and sufficient disability(ies) to bring the combined rating to 70 percent.  

It is undisputed that the Veteran took disability retirement from his last full-time job in either August 2002 (as the Veteran has reported and as recorded in the award of SSA disability benefits) or on October 10, 2002 (as reported by OPM, his last employer).  Also, May 25, 2005, (date of VA examination) has been assigned as the effective date for his current TDIU rating.  During the time from either August or October 2002 until May 25, 2005, he did not meet the schedular criteria under 38 C.F.R. § 4.16(a), for a TDIU rating.  Thus, the issue is whether from either August or October 2002, until May 24, 2005, an extraschedular TDIU rating was warranted.  

However, the governing regulation, i.e., 38 C.F.R. § 4.16(b) allows only the VA Director, Compensation and Pension Service to assign an extraschedular TDIU rating.  The Board does not have the authority to assign an extraschedular TIDU rating in the first instance.  However, the Board may address whether the RO should refer the case to the VA Director, Compensation and Pension Service for consideration of the assign an extraschedular TDIU rating.  See generally Colayong v. West, 12 Vet. App. 524 (1999); Fanning v. Brown, 4 Vet. App. 225 (1993); and Fisher v. Principi, 4 Vet. App. 57 (1993).  

Initially, when considering the Veteran's service-connected conditions, it is well to observe that the Veteran has received a considerable amount of treatment over the years for various nonservice-connected disabilities which have had an adverse affect of his ability to work.  These include the nonservice-connected meniscal pathology of the Veteran's right knee and, particularly, his nonservice-connected fibromyalgia.  

An essential allegation is that the Veteran does not have and never has had nonservice-connected fibromyalgia.  By way of explanation, 38 C.F.R. § 4.71a, Diagnostic Code 5025 provides that fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, warrants a 10 percent rating when it require continuous medication for control.  A 20 percent rating is warranted when the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating is warranted when there are symptoms that are constant, or nearly so, and refractory to therapy.  A note to Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Here, despite that allegation made at a March 2011 Informal Hearing Conference that the Veteran never had fibromyalgia (when in fact he filed a claim for fibromyalgia which was denied in the March 2010 Board decision) and the statement of Dr. C. B. that he believed the Veteran did not have fibromyalgia, there is ample evidence that he has had nonservice-connected and co-existing fibromyalgia.  Numerous clinical records demonstrate that from at least June 2002 to May 2005 the Veteran has had widespread musculoskeletal pain and tender points, paresthesias, irritable bowel symptoms, and associated psychiatric symptoms (e.g., depression or anxiety).  Further, Dr. G. J. F. reported in July 2002 that the Veteran had recently developed fibromyalgia.  The Veteran's award of SSA disability benefits was premised, at least in part, upon his having fibromyalgia.  Dr. G. J. F. again reported in November 2002 that the Veteran had fibromyalgia and that disorder was specifically diagnosed by Dr. T. F. D. in December 2003 and at the March 2004 VA examination.  

Moreover, SSA records clearly show that the Veteran, himself, reported that he was limited in his work capacity due to problems not only with his knees but also fibromyalgia.  Those records also show that dating back to June 2002 he had pain in multiple areas that did not fit in with chronic knee pain and another record revealed that he had diffuse myaglia and arthralgia.  Yet another private physician reported in December 2003 that the Veteran had "severe diffuse" fibromyalgia with sleep disturbance and an adjustment disorder with emotional features.  These symptoms are consistent with the criteria for fibromyalgia under Diagnostic Code 5025.

Further, unlike Dr. C. N. B.'s examination, a 2004 VA fibromyalgia found that the Veteran related having trigger points all over his body (and, thus, not limited to his knees and spine), in addition to other symptoms of fibromyalgia, e.g., irritable bowel symptoms and anxiety.  Moreover, the 2004 VA examiner specifically found that the fibromyalgia was separate and distinct from, and not related to, the service-connected Osgood Schlatter's disease of the knees.  Thus, as found in the March 2010 Board decision and the September 2011 Board decision, the evidence shows that the Veteran has had fibromyalgia since 1996 or 1997.  Given that the vast weight of the evidence is against the opinion of Dr. C. N. B., the Board finds that the opinion of Dr. C. N. B. can be given no probative value.  

As to the severity of the nonservice-connected fibromyalgia, Dr. G. J. F. reported in July 2002 that it was a combination of the service-connected knee disabilities and the nonservice-connected fibromyalgia that precluded gainful employment.  This was essentially the same finding of an Administrative Law Judge in awarding the Veteran SSA disability benefits.  

In the May 2004 addendum to the March 2004 VA fibromyalgia examination, it was reported that the Osgood Schlatter's disease would not prevent "average" employment and that the fibromyalgia would limit the Veteran to sedentary employment.  While "average" employment is not the proper legal standard, it is significant that the March 2004 VA examiner concluded that the symptoms of fibromyalgia were more significant than those from Osgood Schlatter's disease and that the Osgood Schlatter's disease did not cause significant functional limitation or limitation of motion or weakened movement, or excess fatigability or incoordination.

Also, a vocational expert indicated, in conjunction with the claim for SSA disability benefits, found that given the Veteran's age, education, and vocational background there were no jobs available which he could perform.  However, age is not a factor for consideration for a TDIU rating.  Moreover, it appears that the vocational expert considered the adverse impact of nonservice-connected fibromyalgia in reaching a conclusion and this also is not permitted for a TDIU rating.  

The Veteran also had service-connected disabilities of the cervical and the thoracolumbar spinal segments, both effective since October 23, 2002 (and not since the Veteran's reported date of last employment in August 2002).  Despite this and the service-connected Osgood Schlatter's disease of each knee, the Veteran's ability to obtain and retain substantially gainful employment has been severely impacted by his co-existing and nonservice-connected fibromyalgia.  Nonservice-connected conditions may not be considered for purposes of applying the provisions of 38 C.F.R. § 4.16(b).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Blackburn v. Brown, 5 Vet. App. 375 (1993).  

Stated more simply, from the date of the Veteran's last full-time employment in (August or) October 2002 until the May 25, 2005, VA examination revealed a higher level of disability of the service-connected thoracolumbar DDD (the date from which a TDIU rating has been found to be warranted), it was a combination of the Veteran's service-connected disabilities and more significantly his nonservice-connected fibromyalgia that precluded substantially gainful employment.  

Accordingly, for the reasons discussed above, referral of the case for extraschedular consideration for a TDIU rating was not warranted and May 25, 2005, is the proper effective date for the assignment of the Veteran's TDIU rating.  

Lastly, it was not until the May 25, 2005, VA examination found that there was severe limitation of motion of the service-connected thoracolumbar spine that a 40 percent rating for that disorder was warranted and which, as a consequence, meant that the Veteran met the criteria for a schedular TDIU rating from the date of that examination, irrespective of the co-existing nonservice-connected fibromyalgia.  With respect to the propriety of the assignment of that 40 percent rating, that rating was granted by the September 2011 Board decision and that Board decision was not appealed.  Similarly, there has been no allegation of clear and unmistakable error (CUE) in that Board decision.  See generally 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1401-1411 (2011).  Thus, an effective date prior to May 25, 2005, for a TDIU rating must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An effective date prior to May 25, 2005, for a TDIU rating is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


